Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 11/7/19, assigned serial 16/611643 and title “Collision handling by a robot”
The prior art submitted on 7/14/21 has been considered.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1, 11, 25, and 26, the prior art of record does not disclose a method, a robot, a system, and a non-transitory storage medium, of collision handling for a robot with a kinematic chain structure comprising at least one kinematic chain, wherein the kinematic chain structure comprises a base, links, joints connecting the links, actuators and at least one end-effector, a sensor 

Sdistal.i  in a most distal link of at least one of the kinematic chains for measuring/estimating force/torque, and sensors Si; for measuring/estimating proprioceptive data, wherein the sensors Si are arbitrarily positioned along the kinematic chain structure, the method comprising: generating an estimate τƐ, of generalized external forces τext, with a momentum observer based on at least one of the proprioceptive data and the model; generating an estimate of a second derivative of base and robot generalized coordinates based on τƐ, and τm;
estimating a Cartesian acceleration of a point D on the kinematic chain structure;
compensating FS for rigid body dynamics effects and for gravity effects to obtain an estimated external wrench; compensating for a Jacobian transformed 
Fext,S.distal.i to obtain an estimation of generalized joint forces originating from unexpected collisions; and detecting a collision based on given thresholds.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-6, and 11-26 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALENA TRAN/          Primary Examiner, Art Unit 3664